12-745
     Lin v. Lynch
                                                                                       BIA
                                                                                Schoppert, IJ
                                                                               A077 743 015
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   8th day of July, two thousand fifteen.
 5
 6   PRESENT:
 7            GUIDO CALABRESI,
 8            REENA RAGGI,
 9            RICHARD C. WESLEY,
10                 Circuit Judges.
11   _____________________________________
12
13   LEI LIN,
14                  Petitioner,
15
16                  v.                                               12-745
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,*
20            Respondent.
21   _____________________________________
22
23
24   FOR PETITIONER:                     Michael Brown, New York, New York.
25

     *
      Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney
     General Loretta E. Lynch is automatically substituted for former
     Attorney General Eric H. Holder, Jr. as Respondent.
 1   FOR RESPONDENT:             Stuart F. Delery, Acting Assistant
 2                               Attorney General; Thomas B.
 3                               Fatouros, Senior Litigation
 4                               Counsel; Janette L. Allen, Trial
 5                               Attorney, Office of Immigration
 6                               Litigation, U.S. Department of
 7                               Justice, Washington, D.C.

 8       UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review is

11   DENIED.

12       Petitioner Lei Lin, a native and citizen of the People’s

13   Republic of China, seeks review of a February 14, 2012 decision

14   of the BIA affirming an April 13, 2010 decision of Immigration

15   Judge (“IJ”) Douglas B. Schoppert denying Lin’s application for

16   asylum, withholding of removal, and relief under the Convention

17   Against Torture (“CAT”).    See In re Lei Lin, No. A077 743 015

18   (B.I.A. Feb. 14, 2012), aff’g No. A077 743 015 (Immig. Ct. N.Y.C.

19   Apr. 13, 2010).   Under the circumstances of this case, we review

20   the IJ’s decision as supplemented by the BIA, see Yan Chen v.

21   Gonzales, 417 F.3d 268, 271 (2d Cir. 2005), applying well

22   established standards of review, see 8 U.S.C. § 1252(b)(4)(B);

23   Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).      In



                                     2
1    doing so, we assume the parties’ familiarity with the facts and

2    procedural history of this case.

3          For    applications   like   Lin’s    that    were    filed   before

4    enactment of the 2005 REAL ID Act, an adverse credibility

5    determination must be based on “specific, cogent reasons” that

6    “bear a legitimate nexus” to the finding, and any discrepancy

7    must be “substantial” when measured against the record as a

8    whole.      Secaida-Rosales v. INS, 331 F.3d 297, 307 (2d Cir.

9    2003).      Inconsistencies need not be fatal if they are “minor

10   and   isolated,”    and   the   testimony   is     otherwise   generally

11   consistent, rational, and believable.         See Diallo v. INS, 232

12 F.3d 279, 288 (2d Cir. 2000).

13         Lin argues that (1) he adduced new evidence sufficient to

14   rehabilitate his prior incredible testimony pertaining to his

15   family planning claim, and (2) the agency improperly found his

16   testimony relating to Falun Gong not credible on the basis of

17   the prior adverse credibility determination.                 We are not

18   persuaded.

19         The agency was entitled to discount Lin’s new evidence

20   because it consisted of unsworn letters from interested parties

21   and   unsigned,    unauthenticated     photocopies     of    purportedly
                                        3
1    official documents.        See Xiao Ji Chen v. U.S. Dep’t of Justice,

2    471 F.3d 315, 342 (2d Cir. 2005) (holding that weight accorded

3    to    evidence    lies   largely    within      discretion   of   agency).

4    Moreover, the prior adverse credibility determination was based

5    on a finding that Lin had submitted falsified documents to the

6    IJ.    See Qin Wen Zheng v. Gonzales, 500 F.3d 143, 146-47 (2d

7    Cir. 2007).

8           As to Lin’s alleged practice of Falun Gong, the agency was

9    justified    in    relying     on   the   prior    adverse   credibility

10   determination to find Lin’s testimony and documentary evidence

11   incredible.      See Siewe v. Gonzales, 480 F.3d 160, 170, 171 (2d

12   Cir. 2007) (“[B]ecause the submission of [false ancillary]

13   evidence    raises       the   question    of     the   alien’s    overall

14   credibility, even ancillary evidence sometimes supports falsus

15   in uno.”); accord Qin Wen Zheng v. Gonzales, 500 F.3d at 146-47.

16   Accordingly, the agency did not err in discounting Lin’s scant

17   documentary evidence and in disbelieving the evidence that

18   depended upon Lin’s credibility.                 See Qin Wen Zheng v.

19   Gonazles, 500 F.3d at 146-47; Siewe v. Gonzales, 480 F.3d at

20   170.


                                          4
1       Because these findings are dispositive of Lin’s petition,

2   we need not review the agency’s alternative grounds for denying

3   Lin relief.   See INS v. Bagamasbad, 429 U.S. 24, 25 (1976).

4       For the foregoing reasons, the petition for review is

5   DENIED.   Any pending request for oral argument in this petition

6   is DENIED in accordance with Federal Rule of Appellate Procedure

7   34(a)(2), and Second Circuit Local Rule 34.1(b).

8                           FOR THE COURT:
9                           Catherine O=Hagan Wolfe, Clerk of Court




                                   5